Case: 18-20130      Document: 00514719334         Page: 1    Date Filed: 11/12/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                             United States Court of Appeals
                                                      Fifth Circuit

                                                                                FILED
                                                                          November 12, 2018
                                    No. 18-20130                             Lyle W. Cayce
                                 Conference Calendar                              Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ELISEO PERRETT-GUAJARDO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:17-CR-545-1


Before KING, ELROD, and WILLETT, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Eliseo Perrett-Guajardo has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Perrett-Guajardo has filed a response. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein, as well as
Perrett-Guajardo’s response. We concur with counsel’s assessment that the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20130   Document: 00514719334   Page: 2   Date Filed: 11/12/2018


                              No. 18-20130

appeal presents no nonfrivolous issue for appellate review.     Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                    2